department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list apr xx xxx xxx xx xxx xx legend taxpayer spouse ira x iray iraz amount amount amount dear xxxxx xxxxx xxx xx xx xxx xxxxx xx xxx xxx xx xx xxx xxx xx this is in response to your request dated date as supplemented by correspondence dated date date date and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 d of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer was the sole beneficiary of ira x ira y and ira z which was maintained by spouse who passed away on date taxpayer represents that on date she received a distribution of amount from ira x on date taxpayer received two distributions one from ira y for amount and another from ira z for amount taxpayer asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to her poor physical and mental condition that were used following spouse's death taxpayer represents that amount amount and amount have not been used for any other purpose on april4 taxpayer deposited amount into a non-qualified checking account account l additionally on date taxpayer deposited amount and amount into a checking account as a result of taxpayer's mental and physical impairments she failed to place amount amount and amount in an ira taxpayer realized her inaction in march of when she provided her 099-r forms to her cpa taxpayer has submitted documentation supporting her assertion that during the relevant 60-day period taxpayer suffered from mental and physical illness including alzheimer dementia and other ailments that hospitalized her and diminished her ability to make financial decisions based on the facts and representations you request a ruling that the internal_revenue_service the service waive the day rollover requirement contained in sec_408 of the code with respect to the distributions of amount amount and amount sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira roll overs sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 of the code do not apply to any amount required to be distributed under sec_408 of the code sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after december31 are eligible for the waiver under sec_408 of the code revproc_2003_16 i r s date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred taxpayer has submitted documentation supporting her assertion that during the relevant 60-day period she suffered from mental and physical illness including alzheimer dementia and other ailments that hospitalized her and diminished her ability to make financial decisions therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount amount and amount from ira x ira y and ira z respectively taxpayer is granted a period of days from the issuance of this ruling letter to contribute amount amount and amount into an ira or other eligible_retirement_plan provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution of amount amount and amount will be considered rollover_contributions within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 a of the code no opinion is expressed as to the tax treatment of the transaction described in this ruling under the provisions of any other section of either the code or regulations which may be applicable this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative if you wish to inquire about this ruling please contact xxxxx at xxx xxxxx please address all correspondence to se t ep ra t2 sincerely y l ra jason e l employee_plans technical group e manager y fv enclosures ruling letter notice of intention to disclose cc xxxxx xxx xx xxx xx
